UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JOHN DOE,

                                         Plaintiff,

             v.                                                      1:17-CV-1005
                                                                     (GTS/CFH)
HOWARD ZUCKER, M.D.,

                                         Defendant.


APPEARANCES:                                     OF COUNSEL:

O’CONNELL, ARONOWITZ LAW FIRM                    JEFFREY J. SHERRIN, ESQ.
54 State Street, 9 th Floor
Albany, New York 12207-2501
Attorneys for plaintiff

CONSTANTINE, CANNON LAW FIRM                     ROBERT LOUIS BEGLEITER, ESQ.
335 Madison Avenue, 9th Floor
New York, New York 10017-4611
Attorneys for defendants

ARNOLD & PORTER KAYE SCHOLER LLP ANGELA VICARI, ESQ.
250 West 55th Street
New York, New York 10019
Attorneys for proposed intervenor-respondents

                        MEMORANDUM-DECISION & ORDER

      Presently pending before the Court is a Motion to Intervene filed pursuant to

Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 24(a)(2) on behalf of proposed

intervenor-respondents Lauren Berghorn and Diana Vila . Dkt. Nos. 120-122. For the

following reasons, the Motion to Intervene is granted.
                                     I. Background

       Before this matter was transferred from state court, three intervenor-respondents

– Ruth Rivera, Eric Scoff, and George Iwczenko (“original intervenors”) – were

permitted to intervene. On September 27, 2018, petitioner filed a motion to dismiss the

original intervenor-respondents from the action. Dkt. No. 64. On October 29, 2018, the

original intervenor-respondents opposed petitioner’s motion. Dkt. No. 75. On

November 12, 2018, petitioner filed a reply. Dkt. Nos. 78-81. On January 4, 2019, the

Court denied petitioner’s Motion to Dismiss the original intervenors, except that

intervenor-respondent Rivera was dismissed from the action by stipulation. Dkt. No. 81.

In so holding, the Court ruled, as relevant here, that the original intervenors could

intervene as of right under Rule 24(a) as (1) the motion to intervene was timely; (2) the

intervenors have an interest in the subject matter of the litigation as they “are persons

with serious mental illness who reside in transitional adult homes and therefore would

be impacted by implementation of the challenged regulations; and (3) if the intervenors

were not permitted to intervene, “they might be impaired from protecting their interests,

which the original parties to this action would not adequately represent.” Dkt. No. 81 at

22-24. Since the issuance of that Decision, intervenors Rivera and Scott withdrew from

this action as they transitioned from adult homes to supportive housing, and intervenor

Iwczenko was withdrawn from the action due to his failure to participate. Dkt. Nos. 103,

108, 110.



                                   II. Legal Standard


                                             2
         As this Court has previously set forth at length, motions to intervene are

governed by Fed. R. Civ. P. 24(a). In their motion to intervene, the proposed

intervenor-respondents specifically invoke Rule 24(a)(2) and seek to intervene as of

right.

               Generally, intervention as of right under Fed. R. Civ. P. 24(a)
               is granted when all four of the following conditions are met:
               “(1) the motion is timely; (2) the applicant asserts an interest
               relating to the property or transaction that is the subject of
               the action; (3) the applicant is so situated that without
               intervention, disposition of the action may, as a practical
               matter, impair or impede the applicant’s ability to protect its
               interest; and (4) the applicant’s interest is not adequately
               represented by the other parties.” MasterCard Int’l Inc. v.
               Visa Int’l Serv. Ass’n, 471 F.3d 377, 389 (2d Cir. 2006).
               Generally, permissive intervention under Fed. R. Civ. P.
               24(b) “may be granted when an applicant’s claim or defense
               and the main action have a question of law or fact in
               common,” and when intervention will not “unduly delay or
               prejudice the adjudication of the original parties’ rights.”
               AT&T Corp. v. Sprint Corp., 407 F.3d 560, 561-62 (2d Cir.
               2005); FED. R. CIV. P. 24(b)(3).

Dkt. No. 81 at 13. “The burden is on the individual seeking to intervene to show that

their interests are not adequately represented by the existing parties to the case.”

Hoblock v. Albany Cty. Bd. of Elections, 233 F.R.D. 95, 97 (N.D.N.Y. 2005) (citing

United States v. Pitney Bowes, Inc., 25 F.3d 66, 70 (2d Cir.1994)).

         Further,

               The Second Circuit has instructed that, when determining
               whether a motion to intervene was timely, courts should
               consider (a) the length of time the movant knew or should
               have known of his interest before making the motion, (b)
               prejudice to the parties resulting from the movant’s delay, (c)
               prejudice to the movant if the motion is denied, and (d) the
               presence of any unusual circumstances mitigating for or
               against a finding of timeliness. Farmland Dairies v. Comm’r

                                              3
              of N.Y. State Dep’t of Agric. & Markets, 847 F.2d 1038,
              1043-44 (2d Cir. 1988).

Dkt. No. 81 at 21. “A district court of the United States is vested with broad discretion to

decide both the timeliness of a motion for intervention . . . .” Holblock, 233 F.R.D. at 98.

“Indeed, ‘[a] district court has broad discretion in assessing the timeliness of a motion to

intervene, which “defies precise definition.’ The Court also has considerable discretion

when considering a motion to intervene as of right, since the Second Circuit Court of

Appeals reviews determinations as to motions for intervention under the abuse of

discretion standard.” Holblock, 233 F.R.D. at 98 (quoting Union Switch & Signal, Inc. v.

St. Paul Fire and Marine Ins. Co., 226 F.R.D. 485, 488 (S.D.N.Y.2005) (additional

citations and internal quotation marks omitted)).



                                     III. Discussion

                                      A. Arguments

       Proposed intervenor-respondents Berhorn and Vila argue that they must be

permitted to intervene “[t]o ensure that the interests of persons who reside in

transitional adult homes will continue to be protected[.]” Dkt. No. 122 at 3. T he

proposed intervenor-respondents provide that they currently reside in privately-owned

adult homes in Brooklyn and Queens, respectively. Id. at 5. They support the

regulations “because they prevent their transitional homes, as well as other similar adult

homes, from accepting new residents with serious mental illness so long as those

homes already have a sufficient high number of residents with mental illness, in



                                             4
violation of the ADA’s mandate of integration.” Id. The proposed intervenor-

respondents aver that they “‘seek opportunities to socializ[e] with a diverse group of

residents, engage in productive activities, and participate more fully in an integrated

environment that reflects the community at large.’” Id. at 6. The proposed intervenor-

respondents first argue that their motion to intervene is timely as it “is being filed in

accordance with the timeliness set by this Court. . . . [p]ursuant to an agreed-upon

extension . . . to add new parties[.]” Id. at 7. Further, proposed intervenor-respondents

argue that they timely submitted their motion in accordance with the deadlines set at

the pre-motion conference. Id. The proposed intervenor-respondents argue further

that their intervention would not cause petitioner prejudice. Id. Instead, they contend

that they “effectively seek to substitute for the Original Intervenors, two of whom could

no longer be intervenors because they moved from traditional adult homes to supported

housing.” Id. at 8. The proposed intervenor-respondents contend further that their

argument is supported by the status of the case at the time they filed their motion:

“[a]lthough document discovery is underway, no depositions have been taken or

scheduled to date and discovery is not set to close until January 31, 2020.” Id.

       Next, the proposed intervenor-respondents assert that they have a sufficient

interest in the subject matter of the action and that their interest is the same as the

original intervenors, for whom the Court concluded there was a sufficient interest. Dkt.

No. 122 at 8-9. Specifically, they argue that because the challenged regulations “limit

the admission of persons with serious mental illness into impacted adult homes to avoid

worsening the degree to which adult homes are de facto psychiatric institutions . . . . As


                                              5
long as the [proposed intervenor-respondents] continue to resident in an adult hom e,

they have an interest in – and a right to – live and receive services in an integrated

setting.” Id. at 9.

       Next, the proposed intervenor-respondents argue that the third factor applies as

well because this action may impair/impede their ability to protect their interests. Dkt.

No. 122 at 9. The proposed intervenor-respondents reference this Court’s conclusion

that “a ruling in this action that the challenged regulations are arbitrary and capricious

would impact [the Original Intervenors] and deprive them of any recourse to otherwise

challenge such a determination.” Id. (citing dkt. no. 81 at 23). The proposed

intervenor-respondents argue that any decision in this action could “severely diminish or

eliminate the Intervenors’ ability to defend the Regulations and to secure their rights

under the ADA to receive their public services in the most integrated setting appropriate

to their needs.” Id. at 10. Additionally, the proposed intervenor-respondents contend

that they “stand to be personally harmed if the Regulations are nullified” as that would

result in “the dismantling of a key component of Respondents’ apparatus for meeting

the Olmstead mandate, and the limitation on the unfettered admission of residents with

serious mental illness into adult homes will be swept away[.]” Id.

       Next, the proposed intervenor-respondents contend that their interests are not

adequately represented by the existing parties. Dkt. No. 122 at 10. The proposed

intervenor-respondents again point to this Court’s January 4, 2019 decision noting that

it was “not wholly convinced” that the existing parties could adequately represent the

original intervenors’ interests” and argue that [n]othing has changed since the Court


                                             6
issued the Order.” Id. at 10-11. More specifically, proposed intervenor-respondents

note that respondents “did previously stipulate to a TRO that suspended the protections

of the Regulations – very much to the detriment of the Original and Proposed

intervenors.” Id. at 11. Further, they argue, “[t]here is no guarantee that,

notwithstanding their current efforts, Respondents will continue to take positions

intended to enforce the Regulations in a manner that effectively preserves the

Olmstead protections afforded to the residents of adult homes with serious mental

illness.” Id.

       In response, petitioner contends that the f act that the state court granted the

original intervenors’ motion to intervene and that the Court denied the motion to dismiss

the original intervenors is not dispositive as to whether the proposed intervenor-

respondents’ motion should be granted. Dkt. No. 127 at 11. Petitioner argues that

proposed intervenor-respondents’ motion is untimely. Whereas the original intervenors

joined the case in August 2017, when the matter was before the State Supreme Court,

the proposed intervenor-respondents sought to intervene in May 2019. Id. at 9-10.

Petitioner argues that, unlike with the original intervenor-respondents, who intervened

when “‘little ha[d] yet occurred in this litigation,’ the action has progressed and is now

well into active discovery.” Id. at 11 (citing dkt. no. 81 at 22). Petitioner contends that

the proposed intervenor-respondents knew or should have known of their interest long

before they moved to intervene – that proposed intervenor-respondent Berghorn knew

by July 2018, when she moved into an adult home, and Vila by September 2014, when

she sought to intervene in a related case. Id. at 13. Petitioner also contends that ev en


                                              7
if the proposed-intervenor respondents assert that they were unaware of the litigation,

knowledge can still be imputed. Id. at 14. Further, petitioner argues that there is no

good cause for the delay. Id.

       Next, petitioner contends that he would be prejudiced by the intervention. Dkt.

No. 127 at 15. To grant the motion, petitioner argues, would result in additional

discovery and delay, as such is demonstrated by counsel’s past actions with the original

intervenors and the possibility that the proposed-intervenor respondents will eventually

withdraw should their circumstances change, which is likely due to the proposed-

intervenor respondents’ expressed desire to leave their adult home settings. Id. at 17-

18.

       Petitioner further asserts that the proposed-intervenor respondents’ interests do

not justify intervention. Dkt. No. 127 at 18. Petitioner argues that the proposed-

intervenor respondents’ desires have “evolved” from seeking to move out of her adult

residence and newly assert that they have an issue with the ‘high number of residents

with serious mental illness’” in their adult homes. Id. at 19. Insofar as the proposed-

intervenor respondents express that this action could prevent them from moving out of

their adult homes under the terms of the Federal Settlement agreement, “those rights

are not implicated by this litigation” as the “Challenged Regulations are not needed to

give effect to the Federal Settlement.” Id. at 20-21. Further, the regulations “bar[]

certain persons from moving into adult homes, while the Federal Settlement aims to

benefit adult home residents who wish to move out.” Id. at 21. Thus, petitioner argues

that the State’s obligations under the federal settlement “are clearly unaffected by any


                                             8
outcome of this proceeding or other pending state actions challenging the Department

of Health regulations.” Id. Petitioner also argues that the proposed intervenor-

respondents’ “purported interest consist mostly of nonspecific, conclusory language that

relies on a string of inferences based on negative stereotypes about persons with

serious mental illness” and that their allegations that the regulations “would protect their

right to live with ‘a more diverse group of residents who are not all equally challenged

with mental illness,’” the proposed intervenor-respondents ‘have been free to exercise

this right at any time by simply moving to a different adult home or into supportive

housing.” Dkt. No. 127 at 22. Thus, petitioner suggests, this “mismatch between

Proposed Intervenors’ purported interests and their action suggests that a litigation

agenda driven not by the intervenors, but by attorneys who sought out clients and

created boilerplate affidavits for the Proposed Intervenors to endorse.” Id. at 22-23.

       Next, petitioner asserts that the proposed intervenor-respondents’ interests are

adequately represented as they “do not state what they could or would do differently

from, or in addition to, the State’s participation” and do not “ex plain why the

Respondent is not capable to defending the Challenged Regulations that the State has

promulgated.” Dkt. No. 127 at 23. Petitioner avers that differing motives or “litigation

tactics” between respondent and proposed intervenor-respondents does not mean

inadequately represented interests as the sought outcome is the same. Id. Further,

petitioner argues that any interest the proposed intervenor-respondents have in

protecting their rights under the federal settlement “are not implicated by this litigation”

and “fully protected by O’Toole and the measures already in place to ensure that the


                                              9
mandates of the Federal Settlement are carried out by the State.” Id. at 24.

       Finally, petitioner urges the Court, if it were to grant the motion to intervene, to

first “order discovery and/or an evidentiary hearing to determine Proposed Intervenors’

actual interests in this litigation” as “there is reason to believe that this intervention is

being driven by counsel.” Dkt. No. 127 at 25. Petitioner contends that discov ery

“should be conducted to explore the veracity of Proposed Intervenors’ allegations

regarding their physical, medical, and mental health circumstances, their suitability for

transitioning to supported housing, and their reasons for continuing to reside in their

adult homes.” Id. In so urging, petitioner points to “the way that Proposed Intervenors’

asserted interests and participation in this litigation have apparently been shaped by

counsel[,]” and argue that such discovery would help to “avoid a repeat of the role

played by Original Intervenors” and “further waste of resources.” Id. at 26.

       In reply, the proposed intervenor-respondents again argue that timeliness is not

an issue in this case because the motion was submitted within the confines set by the

Court. Dkt. No. 132 at 3. Proposed intervenor-respondents suggest an intent by

petitioner’s counsel “to leave the Proposed Intervenors’ interests unprotected and make

the voice of Mr. Doe, a former adult home resident, the only voice that is heard.” Id.

Further, the proposed intervenor-respondents repeat that petitioner would not be

prejudiced because of the early stages of discovery at the time they filed their motion.

Id. at 4-5. Finally, proposed intervenor-respondents argue against an evidentiary

hearing, contending that it would “put[] the proverbial cart before to horse” and if the

motion were granted, they will participate in discovery as required by the Federal Rules.


                                               10
Id. at 7.



                                         B. Analysis

        Petitioner repeats many of arguments that he presented in his motion to dismiss

the original intervenors: (1) because the regulations do not prevent the original

intervenors to move from transitional adult homes to supported housing, they will not

suffer an injury-in-fact if the challenged regulations are enjoined or declared

unconstitutional; (2) the motion was untimely because the original intervenors has long

known about their interests in this case as they had been residents in transitional adult

homes for years; (3) petitioner will be prejudiced due to delay caused by an intervention

of new persons; (4) respondents can adequately represent the original intervenors’

interests; (5) the original intervenors do not have a sufficient interest in the litigation

because the regulations do not impact their right to move into supported housing; and

(6) the original intervenors’ changing theories in the case since originally seeking to

intervene suggest it is the interest of the original intervenors’ lawyers, not the

intervenors, to pursue this litigation. See Dkt. No. 81 at 4-5, 8; Dkt. No. 122; Dkt. No.

132.

        In the January 4, 2019 Decision & Order, the Court held that the original

intervenor-respondents could be said to have known, or that they should have known,

about their interest in this litigation in November 2016, when the current challenge to

these regulations occurred, or in February 2017, when the temporary restraining order

“TRO”) was issued enjoining the regulations. Dkt. No. 81 at 22. As the original


                                              11
intervenors sought to intervene in June 2017, the Court held that the req uest to

intervene “was not filed an excessive time after when [the original intervenors] knew or

should have known of their interest in this case.” Id. Proposed intervenor-respondents

now argue, as noted above, that because they filed their motion within the deadline set

by the Court and agreed upon by petitioner, it cannot be said that the motion is

untimely. Dkt. No. 132 at 3 (Arguing that petitioner “cannot[] dispute the timeliness of

this Motion under the schedule for this action.”). Further, they point out that, at the time

the filed the motion to intervene, discovery was at its early stages. See Dkt. No. 120.

       Here, the proposed intervenor-respondents filed the motion to intervene on June

3, 2019, two years and seven months after the petition was filed in state court, and two

years and four months after the TRO was issued. This is a far greater period of time

than with the original intervenor-respondents, who sought to intervene approximately

seven months after the action was commenced and just four months after the TRO was

issued. See Dkt. No. 81 at 22. Further, as petitioner arg ues, proposed intervenor-

respondent Vila “unquestionably had knowledge of her interests due to her participation

in the Residents & Families litigation in which she was represented by the same

counsel who represent Original & Proposed Intervenors in this case.” Dkt. No. 127 at

14. That the motion to intervene was filed within the Court’s deadline for joinder of

parties does not, alone, warrant a conclusion that the motion is timely. See, e.g., Beam

v. HSBC Band USA, No. 02-CV-0682E(SR), 2004 WL 944522, at *1 (W.D.N.Y. Mar.

30, 2004) (“Determining whether a motion to intervene is timely is determined from the

totality of the circumstances and is within the sound discretion of the trial judge.”)


                                             12
(citation omitted).

       Applying the standard previously applied by this Court in its January 2019

Decision, the proposed intervenor-respondents knew, or can be presumed to know, of

the action at the time it was commenced in November 2016, or, at the latest by

February 2017, at the time the TRO was entered. Both proposed intervenor-

respondents were living in their current residences by that time, and proposed

intervenor-respondent Villa was long-engaged in related litigation. Thus, although

proposed-intervenor respondents’ motion to intervene was filed within the deadlines set

by this Court, it cannot be said the motion is truly timely given the long history of this

case and the proposed intervenor-respondents’ knowledge (or imputed knowledge) of

their interest in this litigation. Consequently, this factor weighs largely in favor of denial.

See, e.g., Beam, 2004 WL 944522, at *1 (finding the motion to intervene to be untimely

where the party seeking to intervene had notice of the action the months before filing

the motion to intervene, and the matter was highly publicized, leading the Court to

conclude that the proposed intervenor had constructive notice fifteen months before

seeking to intervene) (citing Jones v. Richter, 97-CV-0291E(M), 2001 WL 392079, at *1

(W.D.N.Y. 2001) (affirming denial of motion to intervene as untimely where it was filed

more than two years after the action was commenced) and United States v. Pitney

Bowes Inc., 25 F.3d 66, 70 (2d Cir.1994) (affirming denial of motion to intervene on

ground of untimeliness where intervenor filed motion for intervention eight months after

becoming aware of the action and fifteen months after having constructive notice of the

action) (additional citation omitted)).


                                              13
       Proposed intervenor-respondents next contend that petitioner has no basis to

conclude that intervention would cause him prejudice. Dkt. No. 122 at 7; Dkt. No. 132

at 4-5. However, unlike at the time the Court granted the motion of the original

intervenors, this case has progressed significantly. Although, at the time the motion

was filed, the discovery deadline was seven months away and depositions had yet to

occur, discovery was still underway. Furthermore, discovery in this matter is now

closed. It is likely that petitioner will suffer some prejudice due to greater delay in this

action due potential that the proposed intervenor-respondents will seek to re-open

discovery or, similarly, the need for petitioner to depose them. The Court cannot agree

with the characterization of the proposed intervenor-respondents that they are simply

“substitut[ing]” for the original intervenors. Dkt. No. 122 at 8; see also dkt. no. 132 at 4

(contending that “[t]he particular identity or medical condition of the Intervenors is

irrelevant to the interests of adult home residents to live and receive services in an

integrated setting that is not a de facto psychiatric institution.”). The new proposed

intervenor-respondents will require separate and additional discovery and will have at

least some interests that differ from the original intervenors’ interests.

       Balancing the prejudice to petitioner due to delay should the motion be granted

is the Court’s acknowledgment that it recently granted petitioner’s Motion to Amend,

dkt. no. 160, which necessarily will cause some delay resulting from additional, albeit

limited, discovery. It is also the case that, should this Court deny the motion to

intervene, as the Court found in its January 2019 Decision & Order, a

              ruling striking down the challenged regulations as arbitrary
              and capricious would impact not only Petitioner’s rights but

                                              14
              the rights of all persons with a serious mental illness who
              live in a transitional adult home, including the
              Intervener-Respondents. By allowing them to remain in this
              action, the Court ensures that their demonstrated rights and
              interests are represented where the outcome may have such
              far-reaching effects.

Dkt. No. 81 at 22. Accordingly, although there would be some prejudice to petitioner

should the potential intervenor-respondents’ motion be granted, it cannot be said that

prejudice to petitioner would outweigh the potential prejudice to the proposed

intervenor-respondents should the outcome of this litigation result in a conclusion that

results in a conclusion that the challenged regulations cannot stand.

       The Court further finds that the proposed intervenor-respondents have an

interest in the subject of this litigation for the same reasons as found in the January

2019 Decision & Order. Dkt. No. 81. Although the proposed intervenor-respondents are

individuals with a serious mental illness –and, as petitioner suggests, could potentially

be barred from their current living situations should the regulations be permitted and the

injunction be repealed – it does not necessarily follow that their interest in preventing a

greater number of other individuals with serious mental illness from residing in their

adult homes is not a significant interest. The proposed intervenor-respondents

expressed a desire to prevent their chosen living environments from becoming “de facto

mental institutions” and prevent them from “receiv[ing] their public service in the most

integrated setting appropriate to their needs.” Dkt No. 122 at 10. Sim ilarly, the Court

finds that declining the proposed intervenor-respondents the right to intervene may

impair them from adequately protecting their interests. As indicated, should this Court

conclude that the regulations are arbitrary and capricious, additional persons with

                                            15
serious mental illness could presumably move into the proposed intervenor-

respondents’ homes, resulting in the more limiting environment that the proposed

intervenor-respondents indicate they seek to avoid. Further, like the Court noted in its

January 2019 Decision & Order, a conclusion by this Court could “deprive them of any

recourse to otherwise challenge such a determination.” Dkt. No. 81 at 23.

       Lastly, the Court cannot currently conclude that respondent will adequately

represent the proposed intervenor-respondents’ interests for the same reasons

expressed in the Court’s January 2019 Decision & Order. Dkt. No. 81 at 24. Although

respondent seeks to uphold the regulations – an interest also reflective of the proposed

intervenor-respondents – as proposed intervenor-respondents note, respondent agreed

to the TRO which allows adult homes with a high concentration of individuals with

serious mental illness to continue admitting such individuals. The Court acknowledges

respondent’s statement that the “decision to consent to the T RO on February 16, 2017,

does not demonstrate that it is forever unwilling to defend the Challenged Regulations”

and that it “is engaged in active litigation in multiple courts defending the Challenged

Regulations,” dkt. no. 127 at 24, but the Court still f inds that “their interests remain

different enough that Respondent[] might not adequately represent their unique

interests.” Dkt. No. 81 at 24. Further, the fact that the proposed intervenor-

respondents can move out of their current adult homes and into other living

environments, dkt. no. 127 at 18, 20-21, does not f ully address the Court’s concern as it

does not protect their interests should they choose to remain in their current living

sitautions. Based on the totality of the circumstances and careful consideration of all of


                                              16
the required factors, the Court finds that these proposed intervenor-respondents meet

the standard for intervention as of right under Rule 24(a)(2).

       Therefore, the Court declines to hold an evidentiary hearing at this time to

determine the “actual interests” of the proposed intervenor-respondents. Dkt. No. 127

at 25-27. The intervenor-respondents have expressed their desires through signed and

sworn affidavits. Dkt. No. 121-1; Dkt. No. 121-2. Further, the Court has reviewed, and,

thus, is cognizant, of the sealed submissions provided to the Court. This question of

the proposed intervenor-respondents’ credibility is one that can be explored at the

appropriate juncture if needed.

       Finally, although the Court finds that the motion to intervene cannot be said to

have been timely – despite being filed within the Court’s deadline for joinder – it is

within the Court’s discretion to balance the question of timeliness against the remaining

factors. Following full consideration of all factors, for the reasons discussed herein, the

balance weighs more heavily in permitting intervention. In so doing, the Court seeks to

make clear that it does not intend to allow this litigation to act as a revolving door for

intervenors. Allowing the current motion to intervene to proceed should not been seen

as indicative of the Court’s flexibility to permit further intervenors in the future should the

current proposed intervenor-respondents choose to withdraw. Indeed, any future

proposed intervenors would be hard-pressed to get beyond the timeliness hurdle, which

would be an even more significant impediment going forward. The deadline for joinder

of parties is long past expired, discovery is closed, and this action is now over three

years old. Thus, questions of timeliness and prejudice to petitioner would likely be


                                              17
significantly more difficult to overcome in any potential attempts at intervention.



                                     III. Conclusion

       After carefully reviewing the entire record in this matter, the parties' submissions

and the applicable law, and for the above-stated reasons, it is hereby

       ORDERED, that the motion of proposed intervenor-respondents to intervene in

this action, dkt. no. 120, is GRANTED; and it is further

       ORDERED, that the Clerk of the Court serve this Memorandum-Decision &

Order on the parties in accordance with Local Rules.

       IT IS SO ORDERED.

       Dated: February 24, 2020
             Albany, New York




                                            18
